                                                             THE HONORABLE ROBERT S. LASNIK
 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
 7
      CHARLOTTE WINELAND, Individually, and Case No.: 2:19-cv-00793-RSL
 8    SUSAN WINELAND, as Personal
      Representative of the Estate of JOHN DALE STIPULATION MOTION AND ORDER
 9    WINELAND, Deceased,                       TO EXTEND EXPERT DISCLOSURE
                                                DEADLINE FOR DEFENDANT PUGET
10           Plaintiffs,                        SOUND COMMERCE CENTER, INC.
                                                FKA TODD SHIPYARDS
11           vs.                                CORPORATION
12    AIR & LIQUID SYSTEMS CORPORATION,
      et al.
13
              Defendants.
14

15
                                                STIPULATION
16
             1.    The Parties served Expert Reports under FRCP 26(a)(2) on January 15, 2020,
17
     pursuant to the deadlines set by this Court. (Dkt. 83.)
18

19
             2.     Captain Charles Wasson, a Naval Engineering expert timely disclosed by

20   Defendant Puget Sound Commerce Center, Inc. fka Todd Shipyards Corporation (“Todd”),

21   prepared his expert report by January 15, 2020, but advised Counsel for Todd that due to his age

22   and ill-health, he would not likely be able to sit for deposition or attend trial.
23
             3.      On February3, 2020, Counsel for Todd was advised by the wife of Captain
24
     Wasson, that he had just passed away.
25
             4.      After meeting and conferring with Counsel for Plaintiffs, the parties have agreed
26
     to permit Todd to disclose a new Naval Engineering Expert, which Todd has done.
27
                                                        1
28   STIPULATION AND ORDER
            5.      Pursuant to LCR 7(d)(1) and LCR 10(g), after meeting and conferring and
 1

 2
     obtaining agreement between the relevant parties, the parties hereby stipulate that there is good

 3   cause to extend the deadline for Todd to disclose a new expert to replace Charles Wasson, and

 4   serve a new expert report, under FRCP 26(a)(2), and extend the deadline for Plaintiffs to depose

 5   the new expert, disclosed by Todd, from February 14, 2020 (Dkt. 83) to February 28, 2020.
 6
            Report for Todd’s new expert under FRCP 26(a)2):
 7          Current Date: January 15, 2020
            Proposed Date: February 15, 2020
 8
            Expert Discovery Deadline:
 9          Current Deadline: February 14, 2020
            Proposed Deadline: February 28, 2020
10

11
     Dated: February 10, 2020                                     YARON & ASSOCIATES
12

13
                                                                  By___/s/ D. David Steele___
14                                                                  GEORGE D. YARON
                                                                    D. DAVID STEELE
15
                                                                  Attorneys for Defendant Puget
16
                                                                  Sound Commerce Center, Inc. fka
                                                                  Todd Shipyards Corp.
17

18   February 10, 2020                                            FROST LAW FIRM

19

20
                                                                  By/s/Andrew Seitz____________
21                                                                   SCOTT FROST
                                                                     ANDREW SEITZ
22                                                                Attorneys for Plaintiffs

23

24

25

26

27
                                                      2
28   STIPULATION AND ORDER
                                                 ORDER
 1

 2
            Based on the foregoing Stipulation of the parties, it is hereby ORDERED that the case
 3
     deadlines in this matter shall be extended as set forth below to Defendant Puget Sound
 4
     Commerce Center, Inc. fka Todd Shipyards Corp, only.
 5

 6
            Report for Todd’s new expert under FRCP 26(a)2):
 7          Current Date: January 15, 2020
            Proposed Date: February 15, 2020
 8
            Expert Discovery Deadline:
 9          Current Deadline: February 14, 2020
            Proposed Deadline: February 28, 2020
10

11

12          DATED this 11th day of February, 2020.

13

14
                                                                A
                                                                Robert S. Lasnik
15
                                                                United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27
                                                     3
28   STIPULATION AND ORDER
